PER CURIAM
Under the law of this state, plaintiff in error was entitled to a trial and a review. The statutes provide the. method of review.
A proceeding in error in law is an action. It is commenced by filing in the court, having jurisdiction to affirm, reverse, or modify the judgment, a petition in error, and causing a summons to issue out of such court and be served on the defendant in error or his attorney, as provided in the statutes.
The burden of causing a summons to be issued is cast upon the plaintiff in error, B. & O. Rd. Co. v. Ambach, 55 Ohio St. 553.
In the case at bar, the petition in error was filed in the Court of Appeals, and the proper precipe was attached to it. The summons was then issued out of the court of common pleas. No authority is cited nor have we been able to find any decided case which authorizes a court to assume jurisdiction of a cause of action or the parties thereto, where the statutory procedure for bringing the action has not been followed. We, therefore, come to the conclusion that the motion to quash the summons in error must be granted.
Cushing, PJ., Ross and Hamilton, JJ., concur.